Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: Claim 17 recites “where the plurality of components has a three-dimensional, geometric shape.” This appears to be grammatically incorrect. Presumably this was intended to be “where the plurality of components each have a three-dimensional, geometric shape,” or similar. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant’s limitation in claim 15 lines 3-4 “a plurality of components designed to cooperate with each other in order to form a rectangular shape,” is unclear, and, does not appear to be supported by the specification / drawings, making it further unclear. The claims appear to be directed to the block set of item 16a, since different apertures and shapes are claimed (whereas the blocks of item 16b appear to be mostly the same shape). However, the elements of items 16a do not form a “rectangular shape,” nor do they appear to “cooperate” together. Applicant’s fig. 2 shows them arranged in what may be a “generally” rectangular arrangement, but there do not appear to be any mating features between the blocks, or other features that show the blocks “cooperating” with each other. This arrangement appears only to be a manner of arranging the blocks, but, does not produce, strictly speaking, a “rectangular arrangement,” as appears to be the case for blocks 16b. Appropriate correction / clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US Patent No. 741,903) in view of Landry (US PGPub. No. 2016/0214768).
In Reference to Claims 15-18
 	Schiessi teaches (Claim 15) An activity box, comprising: a removable panel (item 10 or item 11, fig. 4); a plurality of components (items 30, 31, 32, and any other two of the other unlabeled shaped components, fig’s 1 and 4; also see page 2 lines 7-16) designed to cooperate with each other in order to form a rectangular shape having dimensions sufficiently large enough to occupy [a portion] of a volume of the activity box (items 30-32 and other unlabeled components could be arranged in a rectangular shape within the box, meeting these limitations; also note this limitation is unclear since there does not appear to be any structure to applicant’s components that would produce any novel mating arrangement, see applicant’s fig. 2 items 16a, but, are merely arranged in a rectangular formation); a [] lid having a rim [], the [] lid having five different apertures (fig’s 1 and 2, items 20, 21, 22, and other unlabeled shaped apertures; also see page 2 lines 4-7), each aperture shaped to fit a component therethrough, wherein each component is shaped to fit through only one of the five different apertures (column 2 lines 4-39, each block only fits in one hole);
(Claim 16) wherein the removable panel has an opening to facilitate removal of the panel (items 10 and 11 have holes; page 2 lines 16-21);
(Claim 17) wherein the plurality of components has a three-dimensional, geometric shape (fig’s 1 and 4);
(Claim 18) wherein the three-dimensional, geometric shape comprises a sphere, a cube, a cuboid, a cylinder, a triangular pyramid, a square pyramid, a plank, a torus, a triangular prism, a pentagonal prism, a trapezoidal prism, an arch, or any combination thereof (fig’s 1 and 4).
	Schiesse fails to teach the specific volume of the box filled by the block components, and the magnetic lid of claim 15. 
Landry teaches a box with (Claim 15) a magnetic lid with four magnetic elements embedded therein (item 14 and items 46 in item 14, fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container device of Gates with the feature of magnets in the lid as taught by the container device of Landry for the purpose of creating a more secure and yet easily removable lid connection as taught by Landry (paragraps 0002 and 0003), making the device more reliable, easier to use, and more attractive to the users. 
	Further, the examiner notes that it has been held that substituting one known element for another is an obvious matter of engineering design choice, and not a patentable distinction. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since there are many well known lid closure mechanisms (e.g. snaps, latches, hook and loop, magnets, mating arrangmenets), merely claiming magnets as a lid closure mechanism would be an obvious matter of engineering design choice, and is not a patentable distinction. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the box or the block components so that they take up 1/3 of the space in the container merely as a matter of engineering design choice, since it has been held that changes in size or proportion are obvious matters of engineering design choice where the claimed relative dimensions would not perform differently than the prior art device. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since there does not appear to be any operational distinction between the size of the box and the size of the block components that would create any performance difference, merely claiming a particular amount of space in the container that the blocks occupy is an obvious matter of engineering design choice, and not a patentable advance. Since the device would be fully functional for use as a holder for the blocks as long as it is big enough to hold all the blocks, which is taught in Gates (fig. 4), merely claiming a size / space ratio does not appear it would create any mechanical or operational distinction and is, therefore, not a patentable distinction.  This is further evidenced by applicant’s specification, which teaches that the blocks may occupy any of a half, two thirds, three quarters, or seven eighths of the box without any functional distinction (page 5 lines 8-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711